190 S.W.3d 499 (2006)
BENEFICIAL MISSOURI, INC., Plaintiff/Respondent,
v.
Linda BEECHAM, Defendant/Appellant.
No. ED 86711.
Missouri Court of Appeals, Eastern District, Division One.
April 25, 2006.
Linda Beecham, St. Louis, MO, pro se.
William H. Leyhe, III; Timothy A. McNearnery; Brandon Pittenger; Andrew J. Nazar, St. Louis, MO, for Respondent.
Before MARY K. HOFF, P.J. and CLIFFORD H. AHRENS, J. and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Linda Beecham (Beecham) appeals from the trial court's judgment (judgment) in favor of Beneficial Missouri, Inc., (Beneficial) on Beneficial's petition to recover *500 from Beecham certain amounts of principal plus interest, pursuant to the terms of the parties' agreement secured by Beecham's note, and for attorney's fees and costs.[1]
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).
NOTES
[1]  Because of the disposition of this case, Beneficial's Motion to Dismiss Appeal is hereby denied.